DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 35 U.S.C. 101 rejection of claim 18 is withdrawn based on Applicant’s amendment to the claim.  The 35 U.S.C. 112(d) rejection of claim 8 is withdrawn based on Applicant’s amendments to the claim.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Meng H. Pua (Attorney Reg. No. 63167) on 02/03/2021. 
The application has been amended as follows:
(Currently Amended) A session management method, the method comprising: 	determining whether a network-side device receiving [[the]] a session establishment request sent by [[the]] a user equipment supports interworking; and 	
	performing mapping between Quality of Service (QoS) parameters of different systems when establishing a session connection for the user equipment, in response to that the network-side device supports the interworking;
 	wherein the determining whether the network-side device receiving the session establishment request sent by the user equipment supports the interworking comprises: 

		wherein the indicator from the SMF in the visited network serving the user equipment comprises:
		 an indicator carried by the SMF in the visited network in the session establishment request to indicate whether the AMF supports interworking; or 
		an indicator provided by the SMF in the visited network to indicate an Evolved Packet System (EPS) bearer identifier.

2. 	(Cancelled)

3. 	(Cancelled)

(Original) The method according to claim 1, wherein the determining whether the network-side device receiving the session establishment request sent by the user equipment supports the interworking comprises: 
	determining whether the AMF supports the interworking, according to whether the AMF receiving the session establishment request supports an interworking interface.

5. (Cancelled)

6. (Cancelled)

7. 	(Previously Presented) The method according to claim 1, wherein the performing mapping between the QoS parameters of the different systems when establishing the 
	performing mapping between QoS parameters of the different systems in response to that the AMF supports an interworking interface.

8. 	(Previously Presented) The method according to claim 1, wherein the session connection is established in a 5th-Generation (5G) system, and the performing mapping between QoS parameters of the different systems comprises: 
	mapping a QoS parameter corresponding to the session connection to an EPS QoS parameter; or 
	wherein the session connection is established in the EPS system, and the performing mapping between QoS parameters of the different systems comprises: mapping a QoS parameter corresponding to the session connection to a 5G system QoS parameter.

9. 	(Currently Amended) A session management apparatus, the apparatus being applicable to a mobile network, and comprising: 
	a processor configured to read and execute program in a memory to:
	determine whether a network-side device receiving [[the]] a session establishment request sent by [[the]] a user equipment supports interworking; and 	perform mapping between Quality of Service (QoS) parameters of different systems when establishing a session connection for the user equipment, in response to the network-side device supports the interworking; 
	a transceiver, configured to transmit and receive data under a control of the processor; 

		wherein the indicator from the SMF in the visited network serving the user equipment comprises: 
		an indicator carried by the SMF in the visited network in the session establishment request to indicate whether the AMF supports the interworking; or 
		an indicator provided by the SMF in the visited network to indicate an Evolved Packet System (EPS) bearer identifier.

10. (Cancelled)

11. (Cancelled)

12. 	(Previously Presented) The apparatus according to claim 9, wherein the processor is further configured to read and execute the program to: 
	determine whether the AMF supports the interworking, according to whether the AMF receiving the session establishment request supports an interworking interface.

13. (Cancelled)

14. (Cancelled)

15. 	(Previously Presented) The apparatus according to claim 9, wherein the processor is further configured to read and execute the program to: 


16. 	(Currently Amended) The apparatus according to claim 9, 
	wherein the session connection is established in a 5th-Generation (5G) system, and the processor is further configured to read and execute the program to: map a QoS parameter corresponding to the session connection to an EPS QoS parameter 
	wherein the session connection is established in the EPS system, and the processor is further configured to read and execute the program to: map a QoS parameter corresponding to the session connection to a 5G system QoS parameter 

17. 	(Cancelled)

18. 	(Previously Amended) A non-transitory computer readable storage medium storing computer program configured, upon being executed by a processor, to perform the method according to claim 1.

19. 	(Previously Presented) The method according to claim 4, wherein the performing mapping between the QoS parameters of the different systems when establishing the session connection for the user equipment, in response to that the network-side device supports the interworking comprises: 
	performing mapping between QoS parameters of the different systems in response to that the AMF supports an interworking interface.


	 performing mapping between QoS parameters of the different systems in response to that the AMF supports an interworking interface.

21. 	(Previously Presented) The apparatus according to claim 12, wherein the processor is further configured to read and execute the program to: 
	perform mapping between QoS parameters of the different systems in response to that the AMF supports an interworking interface.

Allowable Subject Matter
Claims 1, 4, 7-9, 12, 15-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a session management method, apparatus and non-transitory computer readable storage medium.  Applicant’s independent claim 1 recites, inter alia, a method  as defined in the specification (FIG. 5A and paragraph [0080] of Applicant’s specification as filed) including “wherein the determining whether the network-side device receiving the session establishment request sent by the user equipment supports the interworking comprises: receiving an indicator from a Session Management Function (SMF) in a visited network serving the user equipment; and determining whether an Access Control and Mobility Management Function (AMF) supports the interworking; wherein the indicator from the SMF in the visited network serving the user equipment comprises: an indicator carried by the SMF in the visited network in the session establishment request to indicate whether the AMF supports interworking; or an indicator provided by the SMF in the visited network to indicate an 
Independent claims 9 and 18, containing similar limitations, are allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1, 4, 7-9, 12, 15-16 and 18-21 (renumbered as claims 1-12) are allowed for these reasons and for the reasons recited by Applicant in the amendment filed on 01/27/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ying et al. (US PG Pub 2020/0084613 A1) – discloses a status switching method and apparatus; and
Jin et al. (US PG Pub 2020/0068449 A1) – discloses inter-communications system handover method, device and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413